ACCEPTED
                                                                                    04-14-00167-CV
                                                                          FOURTH COURT OF APPEALS
                                                                               SAN ANTONIO, TEXAS
                                                                                1/13/2015 4:11:23 PM
                                                                                       KEITH HOTTLE
                                                                                              CLERK

                            No. 04-14-00167-CV
                                  In the                             FILED IN
                          Fourth Court of Appeals             4th COURT OF APPEALS
                             at Amarillo, Texas                SAN ANTONIO, TEXAS
                                                              01/13/2015 4:11:23 PM
                          ____________________                    KEITH E. HOTTLE
                                                                       Clerk
                  Stephens & Johnson Operating Co., et al.,
                                Appellants,
                                      vs.
                         Charles W. Schroeder, et al.,
                                 Appellees.
                          ____________________
                  Appealed from the 229th District Court of
                         Jim Hogg County, Texas
                           Cause No. CC-04-143


                   Appellees’ Unopposed 1st Motion
                  for Extension of Time to File Brief


Baldemar Garcia Jr.
Texas Bar No. 00790740
email: bgarcia@personwhiworth.com
lead appellate counsel for appellees
Martha Cigarroa de Llano
Texas Bar No. 04250800
email: mdellano@personwhitworth.com
PWBM, LLP
602 East Calton Road, 2nd Floor (78041)
P. O. Drawer 6668 (78042)
Laredo, Texas
voice 956.727.4441
facsimile 956.727.2696
                                No. 04-14-00167-CV
                   Stephens & Johnson Operating Co., et al.,
                                 Appellants,
                                          vs.
                           Charles W. Schroeder, et al.,
                                   Appellees.


                   Appellees’ Unopposed 1st Motion for
                     Extension of Time to File Brief


To the Honorable Fourth Court of Appeals:

Now Come appellees and file this their unopposed 1st motion for extension of
time to file their brief, and in support thereof, would respectfully show unto the
Appellate Court as follows, to-wit:

1.    The appellees and movants are: (1) Charles W. Schroeder; (2) Elsie A.
Schroeder-Schneider; (3) Hollis London; (4) Terry Mengers-Reel; (5) Ted
Mengers; (6) Debbie Mengers-Quates; (7) August H. Steinmeyer; (8) Carole
Schroeder-Miller; (9) James M. Schroeder; (10) Sally Schroeder-Tinanus; (11)
James E. Schroeder; (12) Sue Schroeder-Stanford; (13) Bill Schroeder; (14)
Wayne Hennecke; (15) Diane Hennecke-Rhodes; (16) Jerri James; (17) W. Tom
Haley; and (18) Peggy Hailey.

2.    The appellants are: (1) Stephens and Johnson Operating Co.; (2) Henry
W. Beyer, III Trust; (3) CAH, Ltd.-MOPI for Capital Account; (4) CAH, Ltd.-
Stivers Capital Account; (5) CAH, Ltd.-Weigand Resources Capital Account
Weigand Resources; (6) C.T. Carden; (7) Myrl W. Deitch Trust; (8) E.R.


                                      Page 2 of 6
Godbout Family Trust; (9) Margaret J. Godbout; (10) F.R. Keydel; (11) R.L.
Keydel; (12) Pennye K. Maloney; (13) David R. McNitt; (14) RCA Trust One;
(15) Donald B. Scott; (16) Sunset Production Corporation; and (17) Genessee
Country Museum. Appellant Genessee is represented by Ms. Lynse Guerra.
The remaining 16 appellants are represented by Mr. Augustin Rivera Jr.

3.     No rule limits the time within which to file a motion to extend. TEX. R.
APP. P. 38.6(d).

4.     Counsel for appellees has conferred with counsel for appellants, and this
first motion for extension is unopposed.

5.     The Court may extend the time within which to file a brief under the
authority of Texas Rules of Appellate Procedure 38.6(d) and 10.5(b).

6.     The clerk’s record was filed on April 10, 2014 in this summary judgment
appeal. This Appellate Court initially issued a stay to allow mediation, which
was unsuccessful. Appellant Genessee then filed its brief on October 17, 2014
and the remaining appellants filed their brief on December 4, 2014, after being
granted two unopposed extensions totaling 48 days (1st extension for 45 days +
2nd extension for 3 days). Appellees’ brief was originally due 30 days later, on
January 5, 2015. TEX. R. APP. P. 38.6(b).

7.     Because the January 5th due date passed without a brief or request for
extension, on January 12, 2015 this Court signed an Order requiring the filing
of appellees’ brief on January 22, 2015.




                                    Page 3 of 6
8.       Appellees now respectfully file this unopposed 1st motion for extension
of time to explain their oversight and request a 30 extension to file their brief,
which would extend the time to file until Wednesday, February 4, 2015.

9.       This is appellees’ first request for an extension of time.

10.      Lead appellate counsel for appellees mistakenly failed to calendar the due
date for their brief. Although he reviewed the Order from this Court dated
December 8, 2014 that granted appellants’ 2nd motion for extension of time,
the Order’s failure to expressly state the new due date led him to incorrectly
assume appellants had been afforded the customary 30 day extension.
Appellees’ counsel did not know their brief was late until he today received the
Court’s January 12th Order. Appellees’ counsel should have referred to
appellants’ 2nd motion for extension of time when he reviewed the Court’s
associated December 8th Order to correctly calendar the due date for appellees’
brief.

11.      Appellees request an extension of time so that their appellate counsel
may have an appropriate opportunity to prepare their brief. In the 30 days prior
to the current due date of January 5, 2014, lead appellate counsel was: (1) lead
counsel in a week-long jury trial in federal district court, being Civil Action No.
5:10-cv-121, styled Jaime Guzman and Derrick Lambert v. Celadon Trucking Services,
Inc. and Melvin Jones Jr., currently pending in the United States District Court,
Southern District of Texas, Laredo Division; (2) counsel for an unsuccessful
bidder in a bankruptcy auction, being Case No. 14-50155, styled In re: GBG
Ranch, Ltd., debtor, currently pending in the United States Bankruptcy Court,




                                      Page 4 of 6
Southern District of Texas, Laredo Division; and (3) out of the office for the
Christmas holiday.

12.   Wherefore, Premises Considered, appellees respectfully request this
Appellate Court to grant this request for additional time for the filing of their
brief in this Appeal.



Respectfully submitted,


/s/ Baldemar Garcia Jr.
Baldemar Garcia Jr.
Texas Bar No. 00790740
email: bgarcia@personwhitworth.com
lead appellate counsel for appellees
Martha Cigarroa de Llano
Texas Bar No. 04250800
email: mdellano@personwhitworth.com
PWBM, LLP
602 East Calton Road, 2nd Floor (78041)
P. O. Drawer 6668 (78042)
Laredo, Texas
voice 956.727.4441
facsimile 956.727.2696


Certificate of conference
The undersigned has conferred with opposing counsel regarding this 1st motion
for extension of time to file brief, and it is unopposed.


/s/ Baldemar Garcia Jr.
Baldemar Garcia Jr.




                                    Page 5 of 6
Certificate of service
Appellees’ unopposed 1st motion for extension of time to file brief was served
by electronic mail on all counsel of record on January 13, 2015. TEX. R. APP. P.
9.5.
Augustin Rivera Jr.
Dunn, Weathered, Coffey, Rivera, & Kasperitis, PC
611 South Upper Broadway
Corpus Christi, Texas 78401
facsimile 361.883.1599
email: ariverajr@swbell.net
Lynse L. Guerra
Skaggs & Guerra, LLP
710 Laurel
P. O. Drawer 2285
McAllen, Texas 78502
facsimile 956.630.6570
email: sgllp@sbcglobal.net




/s/ Baldemar Garcia Jr.
Baldemar Garcia Jr.




                                   Page 6 of 6